Case 3:20-cv-00093-BJD-MCR Document 1-1 Filed 01/31/20 Page 1 of 6 PagelD 6

IN THE CIRCUIT COURT OF THE
FOURTH JUDICIAL CIRCUIT IN AND
FOR DUVAL COUNTY, FLORIDA

 

CASE NO.:
DIVISION:
DEBRA MAXWELL, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
BINGLEY SMITH,
Plaintiff,
VS.
COSTCO WHOLESALE CORPORATION
Defendant.
f
COMPLAINT

DEBRA MAXWELL, as personal representative of THE ESTATE OF BINGLEY
SMITH, Plaintiff herein, files this Complaint against’ COSTCO WHOLESALE
_CORPORATION. (Herein “Defendant”) and alleges:

I. This is an action for damages in excess of Fifteen Thousand Dollars ($15,000.00),
exclusive of interest and costs, brought pursuant to the Florida Wrongful Death Act, Florida
Statutes §§ 768.16 - .26.

PARTIES

2. At all times material hereto, Plaintiff, DEBRA MAXWELL, has been appointed
and will be the Personal Representative of the Estate of Bingley Smith, deceased. The Estate was
open in Martin County, Florida.

3, At all time material hereto, Plaintiff, Debra Maxwell, was an individual living in
Martin County, Florida.

4, At all time material hereto, the following are survivors and beneficiaries of a
recovery for the wrongful death of Bingley Smith:

a. Debra Maxwell, daughter of Bingley Smith, age 67,
b, Patrick Forest Smith, son of Bingley Smith, age 65,

c. The Estate of Bingley Smith.
Case 3:20-cv-00093-BJD-MCR Document 1-1 Filed 01/31/20 Page 2 of 6 PagelD 7

5. At all times material, Defendant, COSTCO WHOLESALE CORPORATION,
was a4 corporation with a principal place of business located at 4901 Gate Parkway, Jacksonville,

Duval County, Florida.
JURISDICTIONAL STATEMENT

6. This action is a matter within the jurisdiction of the court in accordance with
Section 26,012(2)(a) of the Florida Statutes.
VENUE
7. Venue in Duval County, Florida is proper in this action under Section 47.011 of

the Florida Statutes because the negligence giving rise to this action occurred in this county.
FACTS IN SUPPORT OF CLAIMS

8. At all times material hereto, Defendant, operated a business at 4901 Gate
Parkway, Jacksonville, Florida which is held open to the public.

9. During the course of regular business Defendant provides for the use of motorized
shopping carts by customers.

10. On or about October 8, 2017 Bingley Smith, Plaintiff's decedent, was a business
invitee at the Costco East Jacksonville Warehouse located at 4901 Gate Parkway, Jacksonville,
Florida.

11, Mr. Smith exited the store, in a motorized shopping cart, belonging to Defendant.

12. As Mr. Smith approached his son’s car a Costco employee approached him and
asked if he could assist in returning the motorized cart.

13. This exchange prompted Mr. Smith to get out of the chair on the cart about six
feet from his son’s vehicle.

14. When Mr. Smith stood up he was assisted by the Costco employee, however, he
also attempted to use the basket attached to the cart to balance him, the basket was loose and not
securely attached to the cart.

15. The unstable basket caused Mr. Smith to fall.

16. Mr. Smith fell and fractured his pelvis.

7. He was taken to the emergency room and admitted.

18. Within twenty-four hours of the incident at Costco Mr. Smith died of

complications resulting from the fall.
Case 3:20-cv-00093-BJD-MCR Document 1-1 Filed 01/31/20 Page 3 of 6 PagelD 8

COUNT If - NEGLIGENCE — WRONGFUL DEATH

19, Plaintiff, Debra Maxwell, as Personal Representative of the Estate of Bingley
Smith, realleges and reaffirms the allegations contained in paragraphs 1 through 18 above, and
further alleges:

20. Defendant owed its business invitees the highest degree of care to properly equip,
maintain and operate the motorized shopping carts offered for use to the public including but not
limited to all the moving and nonmoving parts of the motorized carts.

21. Defendant further owed business invitees a duty to hire and properly train
qualified staff of operation of motorized shopping carts and the proper method for helping
someone out of one.

22. Defendant, breached its duty in one or more of the fottowing respects:

a. Negligent failure to use reasonable care in hiring or training when entrusting
inexperienced and/or careless employees to assist someone out of a motorized
shopping cart.

b. Negligent failure to properly supervise, instruct, and/or train employees on the
safe ways to assist someone using a motorized shopping cart.

c. Negligent failure to properly maintain motorized shopping carts so that they
are adequate and safe for business invitees using them, including making sure
the baskets are fully fastened to the carts.

d. In other and further ways that will be proved at trial

23. The acts or omissions of Defendant, as aforesaid, were a direct, proximate, and
legal cause of the incident which occurred on October 7, 2017, which resulted in the death of
Bingley Smith.

24. Asa further and direct proximate result of the negligence of Defendant, the Estate
of Bingley Smith has incurred funeral and burial expenses, and suffered the loss of future
earnings and net accumulations, including future pensions and retirement benefits. The children
of Bingley Smith have suffered damages including loss of support and services, companionship,

comfort, attention, as well as mental anguish, pain and suffering.

DEMAND FOR JURY TRIAL
WHEREFORE Plaintiff requests judgment against Defendant for damages together with

the costs of this suit and demands a jury trial on all issues so triable and such further relief this
Case 3:20-cv-00093-BJD-MCR Document 1-1 Filed 01/31/20 Page 4 of 6 PagelD 9

Court deems proper.

FENDERSON LAW FIRM

AMANDA ANDERSON BRIGHT, ESQUIRE
Florida Bar Number: 98861

135 SE 5" Avenue

Suite 200

Delray Beach, Florida 33483

Telephone: (904) 674-0007

Fax: (904) 674-0070

E-Mail: attorneys@fendersonlaw.com
Secondary E-Mail: abright@fendersonlaw.com
Attorney for Plaintiff

 
Case 3:20-cv-00093-BJD-MCR Document 1-1 Filed 01/31/20 Page 5 of 6 PagelD 10

Filing # 96768700 E-Filed 10/04/2019 01:44:11 PM

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT,
IN AND FOR MARTIN COUNTY, FLORIDA

IN RE: THE ESTATE OF PROBATE DIVISION
BINGLEY SMITH, File Number: 43-2019-CP-000729
Deceased. Division: Probate
/

 

ORDER APPOINTING PERSONAL REPRESENTATIVE

On the petition of Debra A. Maxwell, for administration of the estate of Bingley Smith
(“Decedent”), deceased, the Court finding that the Decedent died on October 9, 2017 and that
Debra A. Maxwell is entitled to appointment as personal representative by reason that she is the
daughter of Decedent and all other beneficiaries of the estate have consented to her appointment.
It is therefore,

ORDERED and ADJUDGED that Debra A.. Maxwell be appointed personal
representative of the estate of Decedent, and that upon taking the prescribed oath, filing designation
and acceptance of resident agent, and entering into bond in the sum of $0.00, Letters of
Administration shall be issued,

DONE and ORDERED on this 4th day of October 2019.

Paae Pe

CIRCUIT JUDGE

 
Case 3:20-cv-00093-BJD-MCR Document 1-1 Filed 01/31/20 Page 6 of 6 PagelD 11

Filing # 96768700 E-Filed 10/04/2019 01:44:11 PM

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT,
IN AND FOR MARTIN COUNTY, FLORIDA

IN RE: THE ESTATE OF PROBATE DIVISION
BINGLEY SMITH, File Number: 43-2019-CP-000729
Deceased. Division: Probate
/

 

LETTERS OF ADMINISTRATION
TO ALL WHOM IT MAY CONCERN:

WHEREAS, Bingley Smith (“Decedent”), a resident of Martin County, Florida, died on
October 9, 2017, owning assets in the State of Florida, and

WHEREAS, Debra A. Maxwell has been appointed personal representative of the estate
of Decedent and has performed all acts prerequisite to issuance of Letters of Administration in the
estate,

NOW, THEREFORE, I, the undersigned Circuit Judge, declare Debra A. Maxwell duly
qualified under the laws of the State of Florida to act as personal representative of the estate of
Bingley Smith, deceased, with full power to administer the estate according to law; to ask, demand,
sue for, recover and receive the property of Decedent; to pay the debts of Decedent as far as the
assets of the estate will permit and the law directs; and to make distribution of the esiate according
to law.

.

DONE and ORDERED on this 4" day of October 2019.

Pore Ia

Circuit JUDGE

 
